                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE DAVID CRYNES,
                                                                          Bankruptcy Case Number
                                                                             18-81691-CRJ-7
        Debtor,

DAVID CRYNES,

        Plaintiff,
                                                                          Adversary Proceeding No.
v.

FLINT RIVER FAMILY DENTISTRY, LLC
D/B/A FLINT RIVER DENTAL,

        Defendant,
                                             COMPLAINT
        The debtor in this bankruptcy case and plaintiff in this adversary proceeding, David Crynes
(“Crynes”), makes the following allegations in his complaint against the defendant, Flint River
Family Dentistry, LLC d/b/a Flint River Dental (“FRD”).
                            Parties, Jurisdiction, and Nature of Action
        1.      Crynes is the debtor in the above-referenced Chapter 7 bankruptcy case which was
 converted from a Chapter 13 bankruptcy on March 11, 2020. Crynes’s Chapter 13 bankruptcy
 was filed on June, 7 2018. FRD is a corporation organized and existing under the laws of the
 state of Alabama. At all times material to this complaint, FRD regularly and systematically
 conducted business in the State of Alabama, and, in particular, within that portion of the State of
 Alabama lying within this court’s district and division. Crynes did business with FRD within this
 district and division, and it is these transactions that give rise to this litigation.
        2.      FRD is listed as a creditor in the schedules filed by Crynes upon conversion to a
 Chapter 7 bankruptcy on March 11, 2020.
        3.      Despite having both notice and actual knowledge of the commencement of
 Crynes’s case, FRD sent an email to Crynes on April 30, 2020 notifying him of a deduction from
 his bank account in an effort to collect a pre-petition debt owed by Crynes to FRD. The email
 requests a signature for Crynes to agree to paying the amount of $250.00 to FRD. Crynes did not


                                                     1


Case 20-80063-CRJ           Doc 1     Filed 04/30/20 Entered 04/30/20 14:01:16            Desc Main
                                      Document      Page 1 of 4
sign, in ink or electronically, the signature request included within the email. Despite the lack of
Crynes’s signature, a withdrawal of $250.00 from Crynes’s bank account to FRD is currently
pending as of the date of this adversary proceeding with a release date set for May 3, 2020.
      4.      Crynes brings this action to recover the actual damages he has sustained as a result
of the defendant’s willful violation of the automatic stay in this case and to recover punitive
damages from the defendant for that violation.
      5.      This adversary proceeding arises in a case under Title 11 of the United States Code,
and it is a core proceeding since it concerns the administration of Crynes’s estate, requests the
return of property of the estate, and affects the adjustment of the debtor-creditor relationship
between Crynes and the defendant. Consequently, this is a core proceeding, and this court has
jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §157(b)(2)(A), (E), and (O),
and 28 U.S.C. §1334(b).
                            Claim – Violation of the Automatic Stay
      6.      Crynes incorporates by reference the allegations in paragraphs one through five of
this complaint.
      7.      The schedules filed by Crynes upon the conversion of this bankruptcy case from a
Chapter 13 to a Chapter 7 listed FRD as a creditor. FRD was sent notice by the Bankruptcy
Noticing Center by first class mail on March 14, 2020.
      8.      As a result of FRD being listed as a creditor in Crynes’s schedules the defendant
had both notice and actual knowledge of both the commencement of and all the proceedings in
Crynes’s bankruptcy case.
      9.      Pursuant to §362(a) of the Bankruptcy Code, the commencement of Crynes’s
bankruptcy case gave rise to the automatic stay which, among other things, prohibits the defendant
from attempting to collect from Crynes any pre-petition obligation owed by Crynes to the
defendant.
      10.     Despite the imposition of the automatic stay by the commencement of this case and
despite having both notice and actual knowledge of the commencement of this case, FRD sent an
email to Crynes on April 30, 2020 notifying him of a deduction from his bank account in an effort
to collect a pre-petition debt owed by Crynes to FRD. The email requests a signature for Crynes
to agree to paying the amount of $250.00 to FRD. Crynes did not sign, in ink or electronically,
the signature request included within the email. Despite the lack of Crynes’s signature, a


                                                 2


Case 20-80063-CRJ         Doc 1   Filed 04/30/20 Entered 04/30/20 14:01:16             Desc Main
                                  Document      Page 2 of 4
withdrawal of $250.00 from Crynes’s bank account to FRD is currently pending as of the date of
this adversary proceeding with a release date set for May 3, 2020. Clearly any systems and
procedures the creditor has to avoid stay violations are flawed. Further, the collection procedures
of FRD are unacceptably flawed given that FRD sent an email requesting a signature to approve
the bank deduction, but processed the unauthorized deduction without a signature from Crynes.
      11.     The actions of FRD violate 11 U.S.C. §362 as set forth in this complaint.
      12.     Crynes has sustained and continues to sustain injury and damage as a result of the
defendant’s intentional violation of the automatic stay.
      13.     The defendant’s actions evince contempt and distain for this court, the orders it
issues, and the protection afforded by Title 11 of the United States Code.
      14.     Under 11 U.S.C. §362(k)(1), Crynes is entitled to an award of compensatory
damages, including costs and attorney’s fees, and punitive damages against the defendant for its
willful and intentional violation of the automatic stay.
      15.     Crynes suffered emotional distress as a direct and proximate result of the
defendant’s conduct.




      WHEREFORE, Crynes asks this court to enter an order:
              (A) Awarding Crynes compensatory damages against FRD including the reasonable
                  attorney’s fees and costs incurred by Crynes in the preparation and prosecution
                  of this adversary proceeding;
              (B) Awarding Crynes punitive damages against FRD for its willful and intentional
                  violation of the automatic stay, such damages being intended to instill in FRD
                  and other creditors due respect for this court and its orders and to deter them
                  from taking similar action against Crynes and similarly situated debtors in the
                  future;
              (C) Voiding the debt owed by Crynes to FRD; and
              (D) Granting Crynes any additional or different relief this court deems appropriate.


Dated: 04/30/2020                                     Respectfully submitted,



                                                  3


Case 20-80063-CRJ           Doc 1   Filed 04/30/20 Entered 04/30/20 14:01:16          Desc Main
                                    Document      Page 3 of 4
                                              /s/ John C. Larsen_________________
                                              John C. Larsen
                                              Attorney for the debtor/plaintiff,
                                              David Crynes
OF COUNSEL:
LARSEN LAW P.C.
1733 Winchester Road
Huntsville, Alabama 35811
(256) 859-3008
john@jlarsenlaw.com




                                          4


Case 20-80063-CRJ      Doc 1   Filed 04/30/20 Entered 04/30/20 14:01:16    Desc Main
                               Document      Page 4 of 4
